Citation Nr: 0841548	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  08-09 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from August 1993 to August 
1997.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which declined to reopen a claim for 
service connection for a low back disability.

The veteran presented testimony before the undersigned 
Veterans Law Judge in a videoconference hearing in October 
2008.  A transcript of the hearing is associated with the 
veteran's claim folder.  Following the hearing, the veteran 
submitted additional evidence directly to the Board, along 
with a written waiver of RO consideration of this evidence.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a back disability was 
initially denied in February 1998, and the veteran did not 
appeal.  In an April 2005 decision, the RO declined to reopen 
the veteran's claim for service connection for a back 
disability, and the veteran did not appeal.  

2.  The evidence added to the record since the April 2005 
rating decision regarding service connection for a back 
disability was not previously submitted for consideration, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2005 rating decision, which declined to reopen 
a claim for service connection for a back disability, is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2008).

2.  The evidence received since the RO's April 2005 rating 
decision is new and material, and the claim for service 
connection for a back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue of whether to reopen the 
veteran's claim for service connection, decided herein, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.   

Reopening a Claim for Service Connection for a Back 
Disability

The original claim for service connection for a back disorder 
was denied by a rating decision in February 1998, because 
there was no evidence that the veteran had a current back 
disability.  The veteran was notified of the decision and his 
right to appeal.  He did not file an appeal, and the decision 
became final at the end of the statutory time limit.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Because of this, 
the veteran's claim for service connection for a back 
disorder can only be reopened if new and material evidence 
has been submitted since the earlier decision.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The veteran submitted a request to reopen the claim for 
service connection for a back disorder in March 2005, which 
was denied by an April 2005 rating decision for lack of new 
and material evidence.  

The evidence of record at the time of the April 2005 decision 
consisted of the veteran's service medical records, the 
report of a VA examination conducted in April 1997, and VA 
outpatient treatment records dated between May 2003 and 
October 2004.  The veteran submitted a request to reopen his 
claim in July 2006  Evidence relative to the claim for a back 
disorder that has been associated with the claims folder 
since the 2005 rating decision includes VA outpatient 
treatment records dated between October 2004 and July 2005; a 
transcript of the veteran's October 2008 Board hearing in 
which stated that he had experienced back pain in service and 
had since then undergone surgery to his back; and private 
treatment records dated between September 2004 and November 
2007, which show that the veteran was treated for a back 
disability on numerous occasions.  

The veteran's original claim for service connection was 
denied because there was no evidence of a current back 
disability.  The treatment records received since that 
decision indicate that the veteran has been diagnosed with 
and treated for herniated discs.  Therefore, these records 
constitute new evidence that is material to the veteran's 
claim and that raise a reasonable possibility of 
substantiating his claim.  

As evidence that is both new and material has been received, 
the claim for service connection for a back disorder is 
reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a back disorder is reopened.  To that 
extent only, the claim is granted.


REMAND

The veteran's claim of service connection for a back 
disability is reopened and must be considered de novo.  
However, the Board finds additional development is required 
prior to final adjudication.

The evidence shows that the veteran has a current back 
disability, which he contends began in service.  His service 
medical records show that he was treated for back pain on 
several occasions between January and March 1995.  Thus, 
there is competent evidence of a current disability, as well 
as evidence of an in-service back injury.  In addition, the 
veteran's testimony indicates that his symptoms may be 
associated with his service.  Therefore, an examination is 
required to determine the nature, extent, and etiology of the 
veteran's back disorder.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1. 	Schedule the veteran for an appropriate VA 
examination to determine the current nature and 
likely etiology of the veteran's back disorder.  
The claims file must be made available to the 
examiner for review in connection with the 
examination.  The examiner should conduct a 
thorough examination of the veteran's back and 
provide a diagnosis for any pathology found.  
Based on the examination and review of the 
record, the examiner must answer the following 
question:

Is it at least as likely as not (i.e., 
probability of 50 percent), that any 
currently diagnosed disorder had its 
onset during or was caused by disease or 
injury during service?  

The examiner should provide a rationale 
for any opinion provided.

2. 	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case and afford 
the veteran an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


